Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2017

                                    No. 04-17-00123-CV

                                  Geoffrey Scott CURTIN,
                                         Appellant

                                             v.

         Laureen Ellen POINDEXTER and Luke Casillas, LLC d/b/a Dents & Dings,
                                    Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CI00537
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER
        Appellant’s unopposed motion for extension of time to file appellant’s brief is
GRANTED. Appellant’s brief is due to be filed no later than August 23, 2017. Additionally,
Appellant and Appellee’s Joint Motion to Increase Briefing Page Limit to 50 Pages is
GRANTED. Appellant’s and Appellee’s briefs are each limited to fifty pages, in the event that
either brief exceeds the allowances set forth in Rule 9.4 (i)(2)(B). See TEX. R. APP. P.
9.4(i)(2)(B).

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk